Name: 81/752/EEC: Council Decision of 17 September 1981 appointing additional members of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-09-24

 Avis juridique important|31981D075281/752/EEC: Council Decision of 17 September 1981 appointing additional members of the Committee of the European Social Fund Official Journal L 269 , 24/09/1981 P. 0030 - 0031*****COUNCIL DECISION of 17 September 1981 appointing additional members of the Committee of the European Social Fund (81/752/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2396/71 concerning the European Social Fund (1), Having regard to the Rules of the Committee of the European Social Fund (2), as last amended by the Council Decision of 9 April 1968 (3), and in particular Article 7 thereof, Having regard to the Treaty concerning the accession of the Hellenic Republic of the European Economic Community and to the European Atomic Energy Community, signed on 28 May 1979, together with the Council Decision of 24 May 1979 on the accession of the Hellenic Republic to the European Coal and Steel Community, and in particular Article 21 and Annex I to the Act annexed to them, Having regard to the list of candidates submitted to the Council by the Government of the Hellenic Republic, Whereas the term of office of the members of the Committee of the European Social Fund in office at the time of the accession of the Hellenic Republic expires on 9 November 1982; Whereas the Hellenic Republic will submit the names of candidates for appointment as alternate member in the trade union representatives category and employers' representatives category respectively at a later date, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed full members and alternate members of the Committee of the European Social Fund for the period ending on 9 November 1982: I. Government representatives 1.2 // (a) Full members // (b) Alternate member // Mr D. Meidanis // Mr S. Millingos // Mr A. Koutris // II. Trade union representatives 1.2 // (a) Full members // (b) Alternate members // Mr N. Vitoris // . . . . . . // Mr G. Dassis // III. Representatives of employers' organizations 1.2 // (a) Full members // (b) Alternate members // Mr 1960, p. 1201/60. (3) OJ No L 91, 12. 4. 1968, p. 25. Article 2 The Council will later appoint the two persons to act as alternate members representing the trade unions and the employers' organizations respectively. Done at Brussels, 17 September 1981. For the Council The President G. HOWE L.-F. Koskos // . . . . . . // Mr C. Charakas // (1) OJ No L 249, 10. 11. 1971, p. 54. (2) OJ No 56, 31. 8.